Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “receiving a second signal; generating a second audio signal based on the second signal at a second audio player; playing the second audio signal with the second audio player in response to receiving a trigger, the trigger being received within the first audio signal; and communicating the first audio signal and the second audio signal to an in-vehicle infotainment system so that the first audio signal and the second audio signal are combined after receiving the trigger, wherein the first audio signal and the second audio signal are displayed simultaneously through the in-vehicle infotainment system” in combination with the other limitations taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423